Citation Nr: 0209036	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
residuals of a shrapnel wound of the right arm.  

2.  Entitlement to service connection for residuals of cold 
injury to the feet.  

3.  Entitlement to service connection for malaria.  

(The issue of entitlement to service connection for residuals 
of a rifle butt injury of the right arm will be the topic of 
a separate decision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to March 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In January 1999, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board further appellate consideration.

The Board notes that the local representative in the April 
2002 VA Form 646 indicated that development requested by the 
remand, namely the medical examinations with medical opinions 
were not completed by the RO.  The Board acknowledges that 
the veteran is entitled to full compliance with the remand 
order of the Board by the RO.  Stegall v. West, 11 Vet. App. 
268 (1998).  However, the Board is satisfied that all 
requested development was accomplished by the RO with respect 
to the three issues listed on the title page of the decision.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a rifle 
butt injury of the right arm pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO regarding the issues 
addressed in this appeal.  

2.  The veteran's shrapnel wound of the right arm is 
asymptomatic.  

3.  The veteran is not shown to have current residuals of a 
cold injury of the feet.  

4.  The veteran is not shown to currently have malaria or to 
have current residuals of malaria treated during active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial increased (compensable) 
evaluation for residuals of a shrapnel wound of the right arm 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001)

2.  The veteran does not have current residuals of a cold 
injury of the feet that were incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001). 

3.  The veteran does not have current residuals of malaria 
that were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (hereinafter VCAA) 
was enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This new statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims, and is applicable to claims pending at the 
time of its enactment, including the present claims before 
the Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims has been sufficient to 
meet the enhanced obligations embodied in the VCAA.  In 
addition, on August 29, 2001, the Agency promulgated 
regulations to implement the statutory provisions.  66 Fed. 
Reg. 45,260 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

After a review of the claims folder in the context of the new 
law and regulations, the Board finds that VA has made 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate the claims addressed in this 
decision.  In particular, the Board notes that VA made 
attempts to obtain the veteran's service medical records 
which apparently were unavailable due to the veteran's fire-
related service.  As a consequence, VA pursued alternative 
sources.  In this effort, VA obtained reports of the Office 
of the Surgeon General of the Army.  In addition, VA has 
obtained records in the custody of VA.  In addition VA has 
attempted to obtain reports of private medical providers 
identified by the veteran.  In addition, VA has scheduled 
medical examinations to determine the current nature, 
severity and etiology of the conditions at issue.  The 
evidence obtained has been associated with the veteran's 
claims folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  In this regard, the statement 
of the case and the supplemental statements of the case 
provided him with a list of the evidence considered, the 
statement of facts, law and regulations and reasons and bases 
for the denial of benefits.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, the veteran was 
provided an opportunity to provide testimony at a hearing on 
appeal at the RO in July 1997, at which time, he was afforded 
to opportunity to submit evidence to support his claim.  In 
the January 1999 remand, the veteran was informed that he was 
free to submit additional evidence during the pendency of the 
remand.  Furthermore, in May 2002 the veteran was provided 
his right to submit additional evidence once the case was 
returned to the Board.  The veteran has not indicated that 
there exist certain records that have not yet been associated 
with his claims folder.  In view of the above, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the VCAA of 2000 have been satisfied in this 
case.  38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 (West 
1999 & Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  


An initial compensable rating for residuals of a shrapnel 
wound, right arm

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  Service 
connection was originally established for residuals of a 
shell fragment wound of the right forearm in a September 1990 
rating decision.  The veteran was afforded a noncompensable 
rating under the provisions of 38 C.F.R. § 4.118, Code 7805 
that pertains to rating superficial scars.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

In the instant case, service connection was established for 
residuals of a shrapnel wound of the right forearm.  The 
veteran appealed the initial assignment of a noncompensable 
evaluation for a shrapnel wound of the right forearm in a 
September 1990 rating decision.  The veteran's case differs 
from circumstances found in Fenderson in that the appellant 
did not file a timely substantive appeal concerning the 
initial rating to be assigned for the disability at issue.  
The Board observes that the Court, in Fenderson, did not 
specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a notice of disagreement following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase.  Moreover, the appellant 
in this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board will not 
remand this matter solely for re-characterization of the 
issue in a new statement of the case.  

The Board notes that during this appeal the rating criteria 
for muscle injuries were revised. See 62 Fed. Reg. 30327-28 
(June 3, 1997).  The Court has held that where the law or 
regulations change while a case is pending the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
at 312-13.  Therefore, the veteran's increased rating claim 
will be considered under both the old and new law.  

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves.  See 
38 C.F.R. § 4.72 (in effect prior to July 3, 1997).  The 
revised VA regulations provide that for ratings purposes the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2001).

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that slight disabilities of the muscle are those 
resulting from a simple wound without debridement or 
infection, having a history of a superficial wound with brief 
treatment and healing with good functional results.  See 38 
C.F.R. § 4.56 (effective before and after July 3, 1997).  

A compensable rating is provided for superficial scars that 
are poorly nourished, ulcerated, tender or painful on 
objective demonstration or productive of limitation of 
function in the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805.  

Factual Background

With respect to the history of the veteran's injury, the 
Board notes that the records from the Office of the Surgeon 
General of the Department of the Army show that the veteran 
sustained a wound to the arm in September 1950 while engaged 
in combat with the enemy.  No further details are provided, 
except that injury was not productive of nerve or artery 
involvement.  

The initial VA examination, conducted in June 1990 shows that 
the veteran presented a history of scattered and very small 
shell fragment wounds along the posterior aspect of the right 
forearm in 1950 and this required simple cleaning and light 
dressing only in the upper forearm area.  There was no 
further treatment needed for this area.  On inspection of the 
posterior aspect of the right forearm there was one linear, 
superficial, and fine line, healed surgical scar just below 
the olecranon process.  This looked more compatible with a 
small linear laceration.  There were also one or two areas of 
partial loss of skin pigmentation along the posterior forearm 
which is compatible with small "fleck" wounds.  There was 
no tenderness to palpation of the forearm area.  The examiner 
noted that he did not detect any weakness in the triceps 
muscle strength.  On routine testing of the biceps, the 
veteran held back considerably on testing of strength of 
elbow flexion.  When this was tested later, the examiner 
noted that the strength was good.  The veteran had a full 
range of motion in the elbow and wrist.  Attempts to test the 
grip strength were difficult to accomplish.  Th recorded 
diagnosis was "by history only, not clinically apparent, and 
nonlimiting, description of scattered small 1950 shell 
fragment wounds posterior aspect right forearm, one or two 
tiny skin pigment changes noted as possible scars, no 
evidence of nerve or vascular involvement."  No radiographic 
abnormalities were reported in this area.  

The report of the May 1996 VA scar examination shows that the 
veteran had a linear small healed scar located just below the 
olecranon process or the right arm.  This scar was described 
as well healed and without tenderness or other problems.  

On the occasion of a hearing on appeal before a VA hearing 
officer at the RO in July 1997, the veteran testified that 
during the last eight to ten years, symptomatology 
attributable to his right arm disability had increased in 
severity.  He stated that he did not have good strength in 
that arm.  The veteran stated that he frequently dropped 
things because of numbness in his right arm.  He further 
indicated that he also experienced recurring pain in his 
right arm.  

Likewise, at the report of the September 1997 VA peripheral 
nerve examination shows that the veteran reported that he was 
hit by shrapnel in the right arm in 1950.  He reported that 
he was hospitalized for a period of nine days.  The shrapnel 
eventually worked its way out after a period of time, and the 
wound healed well.  The veteran reported that he did not have 
any problems with the right arm until about 10 years prior to 
the examination-that was about 1987.  The veteran was not 
found to have neurological deficit related to the service-
connected shrapnel wound of the right forearm.  The pertinent 
diagnosis was carpal tunnel syndrome.  In addition, no 
objective evidence of functional loss due to pain was noted 
at the September 1997 VA peripheral nerve examination.  

The report of the December 1999 VA joints examination showed 
that previous X-rays of the shoulder and elbow had been 
normal until recently when the veteran was found to have a 
possible olecranon tendon calcification.  The report of the 
VA muscles examination, conducted in December 1999 shows that 
the examiner noted that there was no evidence that the 
muscles were significantly penetrated by the 1950s injury.  

A March 2000 VA medical report shows that the examiner 
specifically responded to questions posed by the January 1999 
remand, noting that the current nature of the veteran's right 
arm disability was weakness due to right shoulder capsulitis.  
In addition, the examiner stated "[n]one of these 
manifestations are likely due to the result of in-service 
shrapnel wound and resultant scar."  

Analysis

From the VA examinations it is clear that the residuals of 
the shell fragment wound of the right forearm did not include 
muscle injury or nerve or vascular involvement.  Hence, as 
noted above the residuals were rated as a superficial scar.  
In addition, there is no indication that the veteran's shell 
fragment wound residuals are productive of scars that are 
poorly nourished, ulcerated, tender or painful on objective 
demonstration or productive of limitation of function in the 
affected part.  Inasmuch as the examiners have excluded the 
presence of functional loss due service-connected disability, 
the holding of De Luca v. Brown, 8 Vet, App. 202 (1995) is 
deemed to be inapplicable.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an initial 
increased (compensable) evaluation for residuals of a shell 
fragment wound of the right forearm.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any treatment for residuals of a shell fragment 
wound on the right forearm since he was treated in service in 
1950.  The clinical evidence does not show that the veteran's 
disability would be productive of marked interference with 
his ability to work.  In view of the foregoing, there is no 
basis for considering the rating of this disability on 
extraschedular grounds.  

Service Connection

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Residuals of a Cold Injury of the Feet 

The veteran's available service records are entirely negative 
for any complaint for finding of cold injury to the feet.  
The DD Form 214 shows that he served from 1948 to 1952 and 
was the recipient of a Combat Infantry Badge and a Purple 
Heart.  However, the veteran's contentions may be viewed as 
satisfactory lay statement of service incurrence or 
aggravation of such injury or disease, as it is consistent 
with the circumstances, conditions, or hardships of his 
service.  He stated that he suffered cold injury due to 
frozen feet for two days while in combat in Korea.  

The veteran has submitted statements from family and 
acquaintances that attest to his allegations of frostbite of 
the feet and subsequent problems related thereto.  For 
example, a statement received in April 1996 from the 
veteran's mother shows that she was aware that the veteran 
had continuing problems with his feet since his discharge 
from the service and that over the years, the condition has 
worsened.  Finally, the veteran's mother stated "I believe 
that all problems are due to severe frost bite while in 
Korea."  

The veteran's spouse also submitted a statement in April 
1996.  She stated that she married the veteran in 1958, at 
which time, she noticed that the veteran's feet had excessive 
perspiration and strong odors.  His skin would peel of as 
well.  He occasionally used over the counter medications.  
She recounts that the veteran told her that he had suffered 
frostbite in service.  

A statement was received in May 1997 from [redacted], the 
former Lieutenant Platoon Leader under which the veteran had 
served.  Mr. [redacted] reported about the conditions during the 
"severe winter of 1950-51 in Korea."  He reported that 
"[d]uring this time, my unit was required to live in small, 
unheated Army tents or to occupy fox holes on or near the 
front lines without any form of heat except for the limited 
amounts of winter clothing that was (sic) issued to the 
individual soldiers.  It is noted that winter footware (sic) 
was not provided."  It was noted that at times the 
temperature would fall as low as -20 degrees.  In addition, 
Mr. [redacted] stated that as the veteran was one of the men 
serving under him, he was aware that the veteran suffered 
frostbite of the feet that was caused by the conditions to 
which he was exposed; but, the veteran was not evacuated due 
to Army policy.  

At the time of the above-mentioned July 1997 hearing on 
appeal, the veteran testified that he was not provided proper 
socks and boots during his tour of active duty and as a 
result experienced frostbite of the feet.  He stated that 
since service he has suffered from symptoms related to 
frostbite.  The veteran noted that he used creams to treat 
symptoms related to frostbite of the feet.  His spouse 
further stated that the veteran's symptoms included 
perspiring of the feet, particularly in the summer, which 
caused them to peel.  She also noted that the veteran has had 
recurring cracking and bleeding of the feet since his 
separation from service.  

The veteran's contentions and the supporting lay statements 
are probative to the extent that lay people can discuss 
personal experiences.  In other words, the veteran is capable 
of describing what he experienced in service and subsequent 
thereto in relation to his feet.  The veteran's mother and 
spouse are competent to describe what they observed in the 
postservice years.  But, generally, lay testimony cannot 
provide medical evidence because lay persons lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

A medical opinion is necessary to establish a link between 
current disability and injury or disease noted during the 
veteran's active service.  A VA medical opinion was obtained 
pursuant to the January 1999 Board remand in March 2000.  At 
that time the examiner noted that the veteran had various 
foot disorders, including clavi of the heels, deformity of 
the fifth toe, identified as hammertoes on X-ray examination 
and calcaneus spurs.  The examiner stated that "none of 
these foot disorders are felt to be residuals of alleged 
frostbite to the feet."  The veteran has not brought forth 
any evidence to refute this opinion; nor has he indicated 
that there exists additional evidence that has not been 
associated with the claims folder that would be supportive of 
his claim for service connection for residuals of frostbite 
of the feet.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of frostbite of the feet.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

Malaria

The veteran's available service records are entirely negative 
for any complaint for finding of malaria during his active 
service.  As noted above, his service records confirm combat 
service.  Thus, the veteran's contentions may be viewed as 
satisfactory lay evidence of service incurrence or 
aggravation of such injury or disease, as it is consistent 
with the circumstances, conditions, or hardships of his 
service.  The veteran stated on his application for benefits 
that he developed malaria in May 1951.  

As previously indicated, the veteran's contentions are 
probative to the extent that lay people can discuss personal 
experiences.  But, generally, lay testimony cannot provide 
medical evidence because lay persons lack the competence to 
offer medical opinions.  See Grottveit, supra.

The clinical evidence of record has been reviewed.  In 
particular, the Board notes the veteran reported at the June 
1990 VA examination that he had symptoms including chills and 
fever during his service and that he continued to experience 
those symptoms.  He also reported that he was treated with 
Quinine for his malaria symptoms and for complaints of 
nocturnal leg cramps.  The diagnosis was history of malaria, 
recurrent with continued Quinine therapy, most probably for 
nocturnal leg cramps. 

The veteran underwent VA examination in December 1999.  The 
report of examination showed that previous malarial smears 
from the previous compensation examinations had been negative 
for the past several times. The veteran stated that in the 
Spring he sometimes gets fever, shakes and sweats.  The 
veteran was noted to have a history of malaria and hepatitis 
B.  A medical opinion was obtained pursuant to a January 1999 
Board remand.  In the March 2000 report, the VA examiner 
opined that the veteran does not currently have malaria or 
residuals of malaria.  In addition, the examiner noted that 
the veteran's reported complaints of nocturnal leg cramps 
were not thought to be associated with malaria.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of malaria.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an increased initial (compensable) rating for 
residuals of a shrapnel wound of the right arm is denied.  

Entitlement to service connection for residuals of a cold 
injury is denied.  

Entitlement to service connection for malaria is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

